Title: From George Washington to James Lovell, 9 January 1778
From: Washington, George
To: Lovell, James



Sir.
Head Quarters [Valley Forge] 9th Jany 1778.

In consequence of your Letter of the 31. of last month, I dispatched a Gentleman well acquainted with the ground and Inhabitants in the vicinity where the Journals of Congress were said to be deposited, in order to make inquiry concerning them—he found them, without difficulty—and they will be sent forward to York under the Escort of Colonel Hartleys Regiment—The Search for the Types was not attended with equal Success, all that could be discover’d respecting them was, that the person who had possession of the papers said he suspected the Types were concealed in some more interior part of the Country—but he could not speak with any degree of certainty or precision upon the Subject. I am with great Esteem &c.
